   8:20-cv-00022-RFR-CRZ Doc # 17 Filed: 06/14/21 Page 1 of 1 - Page ID # 99




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

BMO HARRIS BANK N.A.,

                    Plaintiff,                              8:20CV22

       vs.
                                                             ORDER

JUST WASTE, INC., BECKY
WALTERS, and JEFF WALTERS

                    Defendants.



      This matter is before the Court upon Plaintiff’s Application for Writ of
Execution. (Filing No. 16). The Court hereby finds that the balance due as set forth
in the Application, along with post-judgment interest to date, is true and correct
and that a writ of execution should be issued upon the debtor/defendant in the
above-entitled matter.


      Plaintiff’s application (Filing No. 16) is hereby additionally construed as an
affidavit and praecipe for issuance of a garnishment summons on garnishee
Veridian Bank. The Clerk shall issue a summons and required attachments
consistent with the requirements of Fed. R. Civ. P. 69. Accordingly, IT IS
ORDERED that Plaintiff’s Application for Writ of Execution (Filing No. 16) is
granted. The writ and related summons shall issue forthwith.

      Dated this 14th day of June, 2021.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
